t c summary opinion united_states tax_court carolyn gay harper petitioner v commissioner of internal revenue respondent docket no 29332-08s filed date carolyn gay harper pro_se shirley m francis for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the respondent whom we refer to as the irs issued to the petitioner carolyn gay harper notices of deficiency determining the following deficiencies in taxes and additions to tax_year deficiency addition_to_tax sec_6651 addition_to_tax sec_6651 addition_to_tax sec_6654 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the irs has conceded that ms harper is not liable for the addition_to_tax for failing to make estimated_tax payments of her tax_liability resolving the remaining issues we determine that the amounts that harper received from lane county oregon for the care of her disabled adult son dollar_figure in and dollar_figure in are includable in her gross_income harper is required to include amounts in her gross_income for because of dollar_figure in pension and annuity payments she received from the social_security administration harper is liable for sec_6651 additions to tax for failing to file income_tax returns for and in the amounts of dollar_figure and dollar_figure respectively and sec_6651 additions to tax for failure to pay income_tax for and and harper is liable for the sec_6654 addition_to_tax for failing to make estimated_tax payments of her income_tax_liability background the stipulation executed by the parties is hereby adopted harper resided in oregon when she filed her petition harper has an adult son who is disabled and cannot care for himself harper is his court-appointed guardian in and lane county oregon contracted with resource connections of oregon a fiscal intermediary service used to perform payroll services to pay harper to care for her son harper received payments of dollar_figure in she received payments of dollar_figure in harper received dollar_figure in social_security_benefits in this amount was reported to the irs on form ssa-1099 social_security_benefit statement harper did not file federal_income_tax returns for the tax years and she did not seek the advice of a tax professional about her income_tax filing_requirements the irs filed substitute returns on date for tax years and harper does not dispute that she received the amounts that the irs determined should be included in her gross_income but she disputes whether those amounts should be included in her gross_income discussion i the amounts that harper received from lane county oregon for the care of her disabled adult son dollar_figure in and dollar_figure in are includable in her gross_income sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items according to the record the payments that harper received from lane county were payments for her taking care of her disabled adult son on date resource connections of oregon wrote a letter to harper explaining that the lane county support plan for harper’s son provided that harper was paid_by the county to assist her son in all areas of daily living the payments from lane county were therefore payments for services in 99_tc_59 the taxpayer cared for her 37-year-old mentally retarded daughter in her own home the state of california paid for the care under a program to provide nonmedical in-home supportive services id because of the daughter’s incompetency the taxpayer had the authority to act on her behalf in selecting the daughter’s care providers id the taxpayer chose to provide care herself id during the first five months of the state wrote the checks to the daughter directly and the taxpayer cashed the checks on behalf of the daughter id during the last seven months of the state wrote the checks directly to the taxpayer id the state considered the daughter to be the recipient of the benefits of the state program id the taxpayer argued that under the general welfare doctrine the amounts she received were not includable in her income id pincite the irs conceded that benefits paid_by the state of california pursuant to the program were not income to recipients of aid such as the taxpayer’s daughter id pincite the court held that because the taxpayer was not the recipient of aid the payments were taxable to her as compensation income id like the taxpayer in bannon harper argues that the amounts she received from lane county were excludable from her income under the general welfare doctrine but like the taxpayer in bannon harper is not the recipient of the government aid therefore the lane county payments are not excluded from harper’s income harper argues that the care that she provided her son is the same type of care that she had provided him for all his life without payment from the county she also argues that she is not in the business of providing care for disabled persons and that she is not an employee of the government or of her son these points do not detract from the fact that she was paid for services payments for services are income ii harper is required to include amounts in her gross_income in because she received dollar_figure in pension and annuity payments from the social_security administration the irs determined that harper was required to include amounts in her gross_income for because she received dollar_figure of social_security administration benefits during harper’s petition her testimony and her brief do not contest this determination although the stipulation states that harper generally contests the inclusion in her income of all of the amounts determined to be includable in her income by the notice_of_deficiency this is not specific enough a contention we consider harper to have waived any contention that the dollar_figure is excludable from income see rule b iii harper is liable for sec_6651 additions to tax for failing to file income_tax returns for and in the amounts of dollar_figure and dollar_figure respectively and sec_6651 additions to tax for failure to pay income_tax for the taxable years and the irs has the burden of producing evidence that the taxpayer is liable for additions to tax see sec_7491 if the irs produces evidence demonstrating that the taxpayer is liable for the additions to tax the taxpayer must provide sufficient evidence to convince the court that the irs’s determination is incorrect 116_tc_438 for certain defenses that the taxpayer can assert against the imposition of additions to tax such as that the taxpayer had reasonable_cause for not filing the return the burden_of_proof is on the taxpayer id for the tax years and harper did not file tax returns the filing of the substitute returns is disregarded for the purpose of the sec_6651 addition_to_tax for the failure_to_file returns sec_6651 however the substitute returns are considered returns for the purpose of the sec_6651 addition_to_tax for failing to pay tax shown on the returns sec_6651 harper did not pay the tax shown on the substitute returns harper’s failure_to_file returns and pay taxes is not attributable to reasonable_cause harper did not hire a tax professional to prepare her tax returns for and she did not explain how she arrived at the conclusion that she was not required to file returns she argues that she should be excused from the additions to tax because she had attempted to convince resource connections of oregon to stop reporting the payments to the irs that organization had been reporting the payments it made to her to the irs on forms w-2 wage and tax statement harper’s efforts to stop these forms w-2 from being issued are irrelevant nothing about the efforts demonstrate sec_1the forms w-2 listed harper as both the employer and the employee that harper attempted to comply with her obligations under the tax laws she is therefore liable for each year for the sec_6651 addition_to_tax for failing to file a return and the sec_6651 addition_to_tax for failing to pay tax iv harper is liable for the sec_6654 addition_to_tax for failing to make estimated_tax payments of her income_tax_liability the irs has established that harper was required to make estimated_tax payments for the tax_year see 127_tc_200 affd 521_f3d_1289 10th cir she made no payments nor has she shown that she is exempt under sec_6654 she therefore is liable for the addition_to_tax under sec_6654 for the taxable_year to reflect the foregoing decision will be entered under rule
